 

Exhibit 10(e)

JOINDER AGREEMENT AND FOURTH AMENDMENT TO LOAN

AND SECURITY AGREEMENT

This JOINDER AGREEMENT AND FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”), is dated as of June 19, 2015, by and among, on the one hand, WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association (“Wells
Fargo”), CITIZENS BUSINESS CAPITAL, f/k/a RBS Citizens Business Capital, a
division of Citizens Asset Finance, Inc., f/k/a RBS Asset Finance, Inc.
(“Citizens”), FIFTH THIRD BANK, an Ohio banking corporation (“New Lender”), and
the other lenders identified on the signature pages hereof (Wells Fargo,
Citizens, New Lender, and such other lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as lead arranger (in such capacity,
together with its successors and assigns in such capacity, the “Lead Arranger”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as the
administrative agent (in such capacity, together with its successors and assigns
in such capacity, “Agent”) for the Lenders and the Bank Product Provider, and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as trustee (in
such capacity together with its successors and assigns in such capacity,
“Trustee”) and as Collection Account Bank, and, on the other hand, NEWSTAR
BUSINESS FUNDING 2012-1, LLC, a Delaware limited liability company (“Borrower”),
and NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited liability company
(“Servicer”).

WITNESSETH:

WHEREAS, Borrower, Servicer, the Lenders other than the New Lender, Agent, and
Trustee are parties to that certain Loan and Security Agreement, dated as of
December 7, 2012, as amended by that certain Joinder Agreement and First
Amendment to Loan and Security Agreement, dated as of April 1, 2014, as amended
by that certain Second Amendment to Loan and Security Agreement, dated as of May
5, 2014, and as amended by that certain Third Amendment to Loan and Security
Agreement, dated as of December 8, 2014 (as amended, the “Loan Agreement”);

WHEREAS, Borrower and Servicer have requested that Agent and the Lenders agree
to (i)  increase the Maximum Revolver Amount under the Loan Agreement, (ii)
allow New Lender to join the Loan Agreement as a Lender thereunder, and (iii)
amend certain other provisions of the Loan Agreement, in each case, in
accordance with the terms and conditions hereof;

WHEREAS, New Lender is willing to join the Loan Agreement as a Lender
thereunder, and Agent and the Lenders agree to (i)  increase the Maximum
Revolver Amount under the Loan Agreement, (ii) allow New Lender to join the Loan
Agreement as a Lender thereunder, and (iii) amend the Loan Agreement, in each
case, subject to the terms and conditions set forth herein; and

WHEREAS, Agent and the Lenders hereby direct the Trustee to join in executing
this Amendment;

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1.  Defined Terms.  Unless otherwise defined herein, all capitalized
terms used herein have the meanings assigned to such terms in the Loan
Agreement, as amended hereby.

SECTION 2.  Amendments.

(a) Upon the Fourth Amendment Effective Date (as defined below), the following
definitions set forth in Section 1.1 of the Loan Agreement shall be deleted in
their entirety and replaced, respectively, as follows:

“‘Available Increase Amount’ means, as of any date of determination, an amount
equal to the result of (a) $135,000,000 minus (b) the aggregate principal amount
of Increases to the Commitments made pursuant to Section 2.2 of this Agreement
after the Fourth Amendment Effective Date.

“‘Concentration Limits’ means, on each date of determination of the Borrowing
Base, the exclusion from Eligible Portfolio Loans and Eligible Split-Funded
Loans (except to the extent that a Portfolio Loan or Purchased Participation is
specifically determined, on a case-by-case basis, to be an Eligible Portfolio
Loan by Agent in its Permitted Discretion, following a review by Agent of such
Portfolio Loan or Purchased Participation and related credit analysis of such
the applicable Portfolio Company and collateral, on a case-by-case basis, to the
extent of such eligibility) of the following:

(a) that portion of each Portfolio Loan or Purchased Participation (in each
case, including, without limitation, and for the avoidance of doubt, that
portion of each Split-Funded Loan) owing by any Portfolio Company, to the extent
that, when the

--------------------------------------------------------------------------------

 

unpaid principal balance thereof, to the extent payable to Borrower, is added to
the then-outstanding aggregate unpaid principal balance of all Portfolio Loans
owing by such Portfolio Company or an Affiliate of such Portfolio Company, to
the extent payable to Borrower, such unpaid principal balance (i) during the
Ramp-Up Period exceeds $10,000,000 and (ii) after the Ramp-Up Period exceeds the
lesser of (A) the Portfolio Company Concentration Limit or (B) twelve and
one-half percent (12.5%) of the aggregate unpaid principal balance of all (1)
Preliminary Eligible Portfolio Loans plus (2) Preliminary Eligible Split-Funded
Loans; provided, that for purposes of this clause (a), Portfolio Companies shall
not be considered Affiliates solely as a result of a private equity investor and
its Affiliates having Equity Interests in each such Portfolio Company so long as
(1) the Equity Interests that such private equity investor and its Affiliates
hold, directly or indirectly, in each such Portfolio Company do not exceed 50%
of all outstanding Equity Interests with respect thereto, or (2) in the event
that subclause (1) of this clause (a) is not satisfied, so long as (I) at all
times when the Maximum Revolver Amount is less than $100,000,000, such group of
Affiliates consists of 3 or fewer Portfolio Companies, (II) at all times when
the Maximum Revolver Amount is equal to or greater than $100,000,000 but less
than $150,000,000, such group of Affiliates consists of 4 or fewer Portfolio
Companies and (III) at all times when the Maximum Revolver Amount is equal to or
greater than $150,000,000, such group of Affiliates consists of 5 or fewer
Portfolio Companies.

(b) the aggregate amount of all portions of Portfolio Loans and Purchased
Participations (in each case, including, without limitation, and for the
avoidance of doubt, all portions of Split-Funded Loans) that represent
extensions of credit made for the benefit of any Portfolio Company supported by
Inventory collateral in excess of 45% of the aggregate unpaid principal balance
of all (i) Preliminary Eligible Portfolio Loans plus (ii) Preliminary Eligible
Split-Funded Loans;

(c) the aggregate amount of all portions of Portfolio Loans and Purchased
Participations (in each case, including, without limitation, and for the
avoidance of doubt, all portions of Split-Funded Loans) that represent
extensions of credit made for the benefit of any Portfolio Company supported by
Equipment collateral in excess of 25% of the aggregate unpaid principal balance
of all (i) Preliminary Eligible Portfolio Loans plus (ii) Preliminary Eligible
Split-Funded Loans;

(d) the aggregate amount of all portions of Portfolio Loans and Purchased
Participations (in each case, including, without limitation, and for the
avoidance of doubt, all portions of Split-Funded Loans) that represent
extensions of credit made for the benefit of any Portfolio Company supported by
Real Property collateral in excess of 5% of the aggregate unpaid principal
balance of all (i) Preliminary Eligible Portfolio Loans plus (ii) Preliminary
Eligible Split-Funded Loans;

(e) the aggregate amount of all Portfolio Loans and Purchased Participations (in
each case, including, without limitation, and for the avoidance of doubt, all
Split-Funded Loans) for which the Portfolio Company is subject to an Insolvency
Proceeding in excess of 10% of the aggregate unpaid principal balance of all (i)
Preliminary Eligible Portfolio Loans plus (ii) Preliminary Eligible Split-Funded
Loans;

(f) the aggregate amount of all portions of Portfolio Loans and Purchased
Participations (in each case, including, without limitation, and for the
avoidance of doubt, all portions of Split-Funded Loans) that represent
extensions of credit made for the benefit of any Portfolio Company supported
only by Inventory collateral in excess of 15% of the aggregate unpaid principal
balance of all (i) Preliminary Eligible Portfolio Loans plus (ii) Preliminary
Eligible Split-Funded Loans;

(g) the aggregate amount of all Portfolio Loans and Purchased Participations (in
each case, including, without limitation, and for the avoidance of doubt, all
Split-Funded Loans)  (i) for which the applicable Portfolio Company maintains
its chief executive office or principal residence in Canada, (ii) for which the
applicable Portfolio Company is organized under the laws of Canada or any
province thereof, or (iii) denominated in Canadian Dollars, in excess of 15% of
the aggregate unpaid principal balance of all (i) Preliminary Eligible Portfolio
Loans plus (ii) Preliminary Eligible Split-Funded Loans;

(h) to the extent any Portfolio Loan or Purchased Participation or portion
thereof (in each case, including, without limitation, and for the avoidance of
doubt, any portion of any Split-Funded Loan) is denominated in Canadian Dollars,
any portion thereof in excess of its Dollar Equivalent, calculated in accordance
with this Agreement and the other Loan Documents;

(i) the aggregate amount of all Purchased Participations that are not Eligible
Split-Funded Loans in excess of 25% of the unpaid principal balance of all (i)
Preliminary Eligible Portfolio Loans plus (ii) Preliminary Eligible Split-Funded
Loans;

(j) the aggregate amount of all portions of Portfolio Loans and Purchased
Participations (in each case, including, without limitation, and for the
avoidance of doubt, all portions of Split-Funded Loans) that represent an
overadvance in accordance with the Required Procedures in excess of 5% of the
aggregate unpaid principal balance of all (i) Preliminary Eligible Portfolio
Loans plus (ii) Preliminary Eligible Split-Funded Loans;

(k) the aggregate amount of all Portfolio Loans and Purchased Participations (in
each case, including, without limitation, and for the avoidance of doubt, all
Split-Funded Loans) with respect to which the Portfolio Company is an Affiliate
of a Loan Party or a shareholder or employee or agent of a Loan Party or a
member, employee or agent of any Affiliate of a Loan Party or

--------------------------------------------------------------------------------

 

a member of the family of any of the foregoing in excess of 10% of the aggregate
unpaid principal balance of all (i) Preliminary Eligible Portfolio Loans plus
(ii) Preliminary Eligible Split-Funded Loans;

(l) the aggregate amount of all Portfolio Loans and Purchased Participations (in
each case, including, without limitation, and for the avoidance of doubt, all
Split-Funded Loans) that are a refinancing of a loan previously made or acquired
by Borrower or any of its Affiliates to a maker other than the applicable
Portfolio Company or refinancing any property previously financed by Borrower or
any of its Affiliates that in either case are not a refinancing less favorable,
taken as a whole, to Borrower or its Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with any of their other Affiliates or
that is not otherwise in the ordinary course of business or consistent with
industry practice in excess of 10% of the aggregate unpaid principal balance of
all (i) Preliminary Eligible Portfolio Loans plus (ii) Preliminary Eligible
Split-Funded Loans;

(m) the aggregate amount of all portions of Portfolio Loans and Purchased
Participations (in each case, including, without limitation, and for the
avoidance of doubt, all portions of Split-Funded Loans) that represent
extensions of credit made for the benefit of any Portfolio Company supported
only by Seasonal Accounts in excess of 20% of the aggregate unpaid principal
balance of all (i) Preliminary Eligible Portfolio Loans plus (ii) Preliminary
Eligible Split-Funded Loans; and

(n) the aggregate amount of all portions of Portfolio Loans and Purchased
Participations (in each case, including, without limitation, and for the
avoidance of doubt, all portions of Split-Funded Loans) that represent
extensions of credit made for the benefit of any Portfolio Company supported
only by the Eligible Life Insurance in excess of 5% of the aggregate unpaid
principal balance of all (i) Preliminary Eligible Portfolio Loans plus (ii)
Preliminary Eligible Split-Funded Loans.

“‘Letter of Credit Sublimit’ means, as of any date of determination, (a) with
respect to Letters of Credit, an amount equal to 10% of the aggregate
Commitments of all Lenders in effect on such date, and (b) as a further sublimit
thereof, with respect to Bankers’ Acceptances, an amount equal to 4% of the
aggregate Commitments of all Lenders in effect on such date. For purposes of
illustration, with assumed aggregate Commitments of $100,000,000, the Letter of
Credit Sublimit is equal to $10,000,000 for all Letters of Credit, and as a
sublimit thereof, $4,000,000 of such $10,000,000 may constitute Bankers’
Acceptances.

“‘Maximum Revolver Amount’ means (a) prior to the Maturity Date, $165,000,000,
as such amount may be increased by the amount of increases in the Commitments
made in accordance with Section 2.2 of this Agreement or decreased in accordance
with Section 2.4(b), and (b) from and after the Maturity Date, $0.

“‘Minimum Excess Availability’ means Availability in an amount equal to
$2,000,000.”

(b) Upon the Fourth Amendment Effective Date, the following definition is hereby
added to Section 1.1 of the Loan Agreement in a manner that maintains
alphabetical order:

“‘Fourth Amendment Effective Date’ means June 19, 2015.”

(c) Upon the Fourth Amendment Effective Date, Section 2.2(a) of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

“(a) At any time from and after the Fourth Amendment Effective Date, and so long
as Borrower has at no time reduced the Commitments pursuant to Section 2.4(b),
at the option of Borrower (but subject to the conditions set forth in Section
2.2(b) below), the Commitments and the Maximum Revolver Amount may be increased
by an amount in the aggregate for all such increases of the Commitments and the
Maximum Revolver Amount not to exceed the Available Increase Amount (each such
increase, an “Increase”).  Agent shall invite each Lender to increase its
Commitments (it being understood that no Lender shall be obligated to increase
its Commitments) in connection with a proposed Increase at the interest margin
proposed by Borrower, and if sufficient Lenders do not agree to increase their
Commitments in connection with such proposed Increase, then Agent or Borrower
may invite any prospective lender who is reasonably satisfactory to Agent and
Borrower to become a Lender in connection with a proposed
Increase.  Additionally, for the avoidance of doubt, it is understood and agreed
that in no event shall the aggregate amount of the Increases to the Commitments
after the Fourth Amendment Effective Date exceed $135,000,000 and the Maximum
Revolver Amount shall not exceed $300,000,000.”

(d) Upon the Fourth Amendment Effective Date, Section 6.1(q) of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

“(q) Minimum Tangible Net Worth.  Maintain, as of the last day of any calendar
month, Tangible Net Worth in an amount equal to the greater of (i) $20,000,000,
and (ii) the aggregate Advances made by the Lenders against Borrower’s two
largest Eligible Portfolio Loans.”

--------------------------------------------------------------------------------

 

(e) Upon the Fourth Amendment Effective Date, the notice address for New Lender
is hereby added to the end of the grid set forth in Section 13 of the Loan
Agreement, as follows:

 

“If to Fifth Third Bank:

 

FIFTH THIRD BANK

 

 

38 Fountain Square Plaza

 

 

Cincinnati, OH 45263

 

 

Attention:  Brian Gardner

 

 

Phone No. (513) 534 -7949

 

 

E-mail:  Brian.Gardner@53.com”

 

(f) Upon the Fourth Amendment Effective Date, each of Schedule 1 to Exhibit C-1
to the Loan Agreement and  Second Revised Schedule C-1 to the Loan Agreement is
hereby deleted in its entirety and replaced with Revised Schedule C-1 to Exhibit
C-1 to the Loan Agreement and Third Revised Schedule C-1 to the Loan Agreement,
respectively, in the forms attached hereto and incorporated herein.  Borrower,
Servicer, Agent, the Lenders, and Trustee hereby acknowledge and agree that, as
of the Fourth Amendment Effective Date, Third Revised Schedule C-1, in the form
attached hereto, accurately reflects the Commitments of the Lenders.

SECTION 3.  New Lender Joinder. Agent, Borrower, Servicer, the Lenders, New
Lender, and Trustee hereby agree as follows:

(a) Upon the Fourth Amendment Effective Date, New Lender hereby becomes a party
to, and agrees to be bound by, the terms and conditions of the Loan Agreement,
as a Lender.

(b) Upon the Fourth Amendment Effective Date, New Lender’s Commitment is
$30,000,000.

(c) This Joinder shall be deemed to be a part of the Loan Agreement.

(d) On the Fourth Amendment Effective Date, the Advances owing to the Lenders
under the Loan Agreement shall automatically, and without any action on the part
of any Person, continue as Advances under the Loan Agreement, as amended and
supplemented by this Amendment; provided, that New Lender shall transmit to
Agent such funds and the Agent shall transmit to each other Lender such funds,
and the Lenders shall, through the Agent, make such adjustments among themselves
as shall be necessary so that after giving effect to such transfers and
adjustments, the Lenders shall hold the Advances hereunder ratably in accordance
with their respective Commitments.  New Lender hereby agrees to give effect to
the instructions of the Agent to give effect to the adjustments described
herein.

(e) By executing and delivering this Joinder, New Lender confirms to and agrees
with Trustee, Agent, the Lenders, Borrower, and Servicer, as follows:  (1) New
Lender has received a copy of the Loan Agreement, together with such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment, (2) New Lender will,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as New Lender shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Agreement, (3) New Lender appoints and authorizes Agent to take such
actions and to exercise such powers under the Loan Agreement as are delegated to
Agent, by the terms thereof, together with such powers as are reasonably
incidental thereto, and (4) New Lender agrees that it will perform all of the
obligations which by the terms of the Loan Agreement are required to be
performed by it as a Lender.

SECTION 4. Representations, Warranties and Covenants of Each of Borrower and
Servicer.  Each of Servicer and Borrower represents and warrants to the Lenders
and Agent and agrees that:

(a) the representations and warranties contained in the Loan Agreement (as
amended hereby) and the other outstanding Loan Documents are true and correct in
all material respects at and as of the date hereof as though made on and as of
the date hereof, except (i) to the extent specifically made with regard to a
particular date and (ii) for such changes as are a result of any act or omission
specifically permitted under the Loan Agreement (or under any Loan Document), or
as otherwise specifically permitted by the Lender Group;

(b) on the Fourth Amendment Effective Date, after giving effect to this
Amendment, no Default or Event of Default will have occurred or be continuing;

(c) the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of, and duly executed and
delivered by each of Servicer and Borrower, and this Amendment is a legal, valid
and binding obligation of each of Servicer and Borrower, enforceable against
such Person in accordance with its terms, except as the enforcement thereof may
be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law); and

--------------------------------------------------------------------------------

 

(d) the execution, delivery and performance of this Amendment do not conflict
with or result in a breach by Borrower or Servicer of any term of any material
contract, loan agreement, indenture or other agreement or instrument to which
such Person is a party or is subject.

SECTION 5. Conditions Precedent to Effectiveness of Amendment.  This Amendment
shall become effective as of the Fourth Amendment Effective Date upon
satisfaction of each of the following conditions:

(a) Each of Servicer, Borrower, the Lenders, Agent, and Trustee shall have
executed and delivered to the Agent this Amendment and such other documents as
the Agent may reasonably request;

(b) Agent shall have received, in accordance with the terms and conditions of
the third amended and restated Agent Fee Letter, any and all fees due and
payable to Agent or Wells Fargo, for its sole and separate account, as a result
of the transactions contemplated by this Amendment, which fees Borrower hereby
agrees (i) may be designated as Advances under the Loan Agreement, and (ii) may
be charged to the Loan Account as Obligations;

(c) New Lender shall have received the closing fee from Borrower as set forth in
the Fee Letter between Borrower and New Lender, which Borrower hereby agrees (i)
may be designated as an Advance under the Loan Agreement, and (ii) may be
charged to the Loan Account as Obligations;

(d) Borrower shall have (i) delivered to Agent updated pro forma Projections in
accordance with Section 9.12(c) of the Loan Agreement for Servicer, Borrower and
Borrower’s Subsidiaries evidencing compliance on a pro forma basis with Sections
6.1(q), 6.1(r), and 6.1(s) of the Loan Agreement, for the 4 fiscal quarters (on
a quarter-by-quarter basis) immediately following the Fourth Amendment Effective
Date, and (ii) executed and delivered to New Lender (A) a Revolving Credit Note,
in the original principal amount of $30,000,000, made by Borrower and payable to
the order of New Lender, and (B) a Fee Letter between Borrower and New Lender,
in each case, in form and substance satisfactory to New Lender;

(e) Agent shall have received (i) a certificate from an authorized
representative of Borrower and Servicer attesting to the resolutions adopted by
the Board of Directors of Parent, as (A) sole member of Servicer, and (B)
designated manager of Borrower, authorizing the execution, delivery and
performance by Borrower and Servicer of this Amendment and the other Loan
Documents to be delivered in connection herewith, and (ii) an opinion of counsel
to Borrower, Servicer, and Parent, in a form, and substantively, satisfactory to
Agent, in its sole discretion;

(f) Wells Fargo shall have received (i) a fully-executed third amended and
restated fee letter, and (ii) an executed amended and restated Revolving Credit
Note reflecting the Increase to Wells Fargo’s Commitment as of the Fourth
Amendment Effective Date, in each case, in form and substance satisfactory to
Wells Fargo;

(g) Each of the parties to the Intercreditor Agreement shall have executed and
delivered an amendment thereto, in form and substance satisfactory to Agent in
its sole discretion;

(h) Parent shall have executed a reaffirmation of guaranty in the form attached
hereto; and

(i) All legal matters incident to the transactions contemplated hereby shall be
reasonably satisfactory to counsel for the Agent.

SECTION 6. Execution in Counterparts.  This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

SECTION 7. Costs and Expenses.  Borrower hereby affirms its obligation under the
Loan Agreement to reimburse the Agent and each Lender for all Lender Group
Expenses paid or incurred by the Agent or any Lender in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
but not limited to the attorneys’ fees and expenses of attorneys for the Agent
and each Lender with respect thereto.

SECTION 8. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUCTED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF.

SECTION 9.  Effect of Amendment; Reaffirmation of Loan Documents.  (a)  The
parties hereto agree and acknowledge that (i) nothing contained in this
Amendment in any manner or respect limits or terminates any of the provisions of
the Loan Agreement or the other outstanding Loan Documents other than as
expressly set forth herein and (ii) the Loan Agreement (as amended hereby) and
each of the other outstanding Loan Documents remain and continue in full force
and effect and are hereby ratified and reaffirmed in all respects.  Upon the
effectiveness of this Amendment, each reference in the Loan Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Loan Agreement as amended hereby.

--------------------------------------------------------------------------------

 

(b) Execution of this Amendment by the Lenders and Agent (i) shall not
constitute a waiver of any Default or Event of Default that may currently exist
or hereafter arise under the Loan Agreement, (ii) shall not impair, restrict or
limit any right or remedy of the Lenders or Agent with respect to any Default or
Event of Default that may now exist or hereafter arise under the Loan Agreement
or any of the other Loan Documents, and (iii) shall not constitute any course of
dealing or other basis for altering any obligation of Borrower or Servicer, or
any right, privilege or remedy of the Lenders and Agent under the Loan Agreement
or any of the other Loan Documents.

SECTION 10.  Headings.  Section headings in this Amendment are included herein
for convenience of any reference only and shall not constitute a part of this
Amendment for any other purposes.

SECTION 11.  Release.  EACH OF SERVICER AND BORROWER HEREBY ACKNOWLEDGES THAT AS
OF THE DATE HEREOF IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS‑COMPLAINT,
CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE
OR ELIMINATE ALL OR ANY PART OF BORROWER’S LIABILITY TO REPAY THE OBLIGATIONS OR
TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDERS, AGENT,
TRUSTEE, OR THEIR RESPECTIVE AFFILIATES, PARTICIPANTS OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR ATTORNEYS.  EACH OF SERVICER AND
BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
LENDERS, AGENT, TRUSTEE, THEIR RESPECTIVE AFFILIATES AND PARTICIPANTS, AND THEIR
PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH SERVICER OR BORROWER MAY NOW OR HEREAFTER HAVE
AGAINST LENDERS, AGENT, TRUSTEE, OR THEIR RESPECTIVE PREDECESSORS, AGENTS,
OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM THE LIABILITIES, THE EXERCISE OF ANY
RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER LOAN DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.  EACH OF SERVICER AND BORROWER
HEREBY COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN
EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR
PROSECUTION OF ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR
DEMANDS OF ANY NATURE AGAINST LENDERS, AGENT, TRUSTEE, THEIR RESPECTIVE
AFFILIATES AND PARTICIPANTS, OR THEIR RESPECTIVE SUCCESSORS, AGENTS, ATTORNEYS,
OFFICERS, DIRECTORS, EMPLOYEES, AND PERSONAL AND LEGAL REPRESENTATIVES ARISING
ON OR BEFORE THE DATE HEREOF OUT OF OR RELATED TO LENDERS’, AGENT’S, OR
TRUSTEE’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS IN ADMINISTERING,
ENFORCING, MONITORING, COLLECTING OR ATTEMPTING TO COLLECT THE OBLIGATIONS OF
BORROWER TO LENDERS AND AGENT, WHICH OBLIGATIONS ARE EVIDENCED BY THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

[Remainder of page intentionally left blank with signature pages immediately to
follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

BORROWER:

NEWSTAR BUSINESS FUNDING 2012-1, LLC, a Delaware limited liability company, as
Borrower

 

 

 

 

 

By:

 

NEWSTAR FINANCIAL, INC.,

 

 

 

its designated manager

 

 

 

 

 

 

 

By:

/s/ JOHN KIRBY BRAY

 

 

 

Name:

John Kirby Bray

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

SERVICER:

NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited liability company, as initial
Servicer

 

 

 

 

 

By:

 

NEWSTAR FINANCIAL, INC.,

 

 

 

its sole member

 

 

 

 

 

 

 

By:

/s/ JOHN KIRBY BRAY

 

 

 

Name:

John Kirby Bray

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION, a national banking association, as initial
Trustee and Collection Account Bank

 

 

 

 

 

By:

 

/s/ NICK SANDELL

 

Name:

 

Nick Sandell

 

Title:

 

Vice President

 

 

 

 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

a national banking association, as Agent, Issuing Bank, Swing Lender, and as a
Lender

 

 

 

 

 

By:

 

/s/ MARK WEIDE

 

Name:

 

Mark Weide

 

Title:

 

Vice President

[continued on next page]

 

LENDER:

Citizens Business Capital, f/k/a RBS Citizens Business Capital, a division of
Citizens Asset Finance, Inc.,

f/k/a RBS Asset Finance, Inc., as a Lender

 

 

 

 

 

By:

 

/s/ ARMINDA YOUSE-WARDE

 

Name:

 

Arminda Youse-Warde

 

Title:

 

Vice President

 

 

 

 

NEW LENDER:

FIFTH THIRD BANK, an Ohio banking corporation, as a Lender

 

 

 

 

 

By:

 

/s/ BRIAN GARDNER

 

Name:

 

Brian Gardner

 

Title:

 

Director

 

 

 

--------------------------------------------------------------------------------

 

Reaffirmation of Guaranty

The undersigned (“Guarantor”) hereby (i) consents and agrees to the terms and
provisions of the foregoing Amendment and each of the transactions contemplated
thereby and confirms and agrees that all references in the Loan Documents to the
“Loan Agreement” shall mean the Loan Agreement as amended by the foregoing
Amendment, and (ii) agrees that the Limited Continuing Guaranty (the
“Guaranty”), dated as of December 7, 2012, executed by Guarantor, in favor of
Agent, remains in full force and effect and continues to be the legal, valid and
binding obligation of Guarantor enforceable against Guarantor in accordance with
its terms.

Furthermore, Guarantor hereby agrees and acknowledges that (a) the Guaranty is
not subject to any claims, defenses or offsets, (b) nothing contained in the
foregoing Amendment shall adversely affect any right or remedy of Agent or any
Lender under the Guaranty or any agreement executed by Guarantor in connection
therewith, (c) the execution and delivery of the foregoing Amendment or any
agreement entered into by Agent or any Lender in connection therewith shall in
no way reduce, impair or discharge any obligations of Guarantor pursuant to the
Guaranty and shall not constitute a waiver by Agent or any Lender of any of
Agent’s or such Lender’s rights against Guarantor under the Guaranty, (d) the
consent of Guarantor is not required to the effectiveness of the foregoing
Amendment, and (e) no consent by Guarantor is required for the effectiveness of
any future amendment, modification, forbearance or other action with respect to
the Loan Agreement or any present or future Loan Document (other than the
Guaranty executed by Guarantor).

 

NEWSTAR FINANCIAL, INC.,

a Delaware corporation, as Guarantor

 

 

 

By:

 

/s/ JOHN KIRBY BRAY

Name:

 

John Kirby Bray

Title:

 

Chief Financial Officer

--------------------------------------------------------------------------------

 

Revised Schedule 1 to Compliance Certificate

For item 1, compliance is tested as of the date of substitution or repurchase of
a Portfolio Loan or Purchased Participation in accordance with Section 2.19 of
the Loan Agreement.  For items 2 through 6, compliance is tested as of the last
day of the calendar month ending ______ _, 201_ (the “Date”).

1. Limitation on Initial Servicer Substitutions and Repurchases.

Substitution and Repurchase under Section 2.19:

(a)

The aggregate, outstanding principal balance of all

Portfolio Loans and Purchased Participations

substituted pursuant to Sections 2.19(a) and (b)

of the Loan Agreement or repurchased by the Initial Servicer

pursuant to Section 2.19(c) of the Loan Agreement

during the twelve-month period (or such lesser number

of months that shall have elapsed since the Closing Date)

ending on the date of each such substitution or repurchase

of such Portfolio Loans or Purchased Participations:

 

First Substitution or Repurchase:

(1)

$

                                                 

 

[Second Substitution or Repurchase:

(2)

$

                                                   

 

Third Substitution or Repurchase:

(3)

$                                                      ]

 

(b)

The highest aggregate, outstanding principal balance of all

Portfolio Loans and Purchased Participations,

during the twelve-month period (or such lesser number

of months that shall have elapsed since the Closing Date)

ending on the date of each such substitution or repurchase

of such Portfolio Loans or Purchased Participations:

 

Highest aggregate, outstanding principal balance as of Date of First
Substitution or Repurchase:

(1)

$

                                                 

 

[Highest aggregate, outstanding principal balance as of Date of Second
Substitution or Repurchase:

[(2)

$

                                                   

 

Highest aggregate, outstanding principal balance as of Date of Third
Substitution or Repurchase:

(3)

$                                                      ]

 

(c)

Item 1(a)(1)[(2) or (3)] divided by Item 1(b) (1)[(2)

or (3)]  (=Percentage of Borrower’s Portfolio Loans and

Purchased Participations that have been substituted pursuant

to Sections 2.19(a) and (b) of the Loan Agreement or

repurchased by the Initial Servicer pursuant to Section 2.19(c) of the Loan
Agreement

during each such twelve-month period (or such lesser number of months that shall
have

elapsed

since the Closing Date) ending on the date of each such

substitution or repurchase of such Portfolio Loans or

Purchased Participations:

 

First Substitution or Repurchase:

(1)

$

                                                 

 

[Second Substitution or Repurchase:

[(2)

$

                                                   

 

Third Substitution or Repurchase:

(3)

$                                                      ]

 

(d)   The Percentage of Borrower’s Portfolio Loans and Purchased Participations
that have been substituted pursuant to Sections 2.19(a) and (b) of the Loan
Agreement or repurchased pursuant to Section 2.19(c) of the Loan Agreement
during the twelve-month period (or such lesser number of months that shall have
elapsed since the Closing Date) ending on the date of each such substitution or
repurchase of such Portfolio Loans or Purchased Participations, [is/is not] less
than or equal to twenty percent (20.0%) of the highest

--------------------------------------------------------------------------------

 

aggregate, outstanding principal balance of Borrower’s Portfolio Loans and
Purchased Participations during such period, the maximum percentage permitted to
be maintained by Borrower pursuant to Section 2.19(d)(i) of the Loan Agreement.

Substitution and Repurchase of Defaulted Loans:

(e)

The aggregate, outstanding principal balance of all

Portfolio Loans and Purchased Participations

substituted pursuant to Section 2.19(b) of the Loan Agreement

or repurchased pursuant to Section 2.19(c) of

the Loan Agreement during the twelve-month

period (or such lesser number of months that shall

have elapsed since the Closing Date) ending on

the date of each such substitution or repurchase of

such Portfolio Loans or Purchased Participations:

 

First Substitution or Repurchase:

(1)

$

                                                 

 

[Second Substitution or Repurchase:

[(2)

$

                                                   

 

Third Substitution or Repurchase:

(3)

$                                                      ]

 

(f)

The highest aggregate, outstanding principal balance of all

Portfolio Loans and Purchased Participations

during the twelve-month period (or such lesser number

of months that shall have elapsed since the Closing Date)

ending on the date of each such substitution or repurchase

of such Portfolio Loans or Purchased Participations:

 

Highest aggregate, outstanding principal balance as of Date of First
Substitution or Repurchase:

(1)

$

                                                 

 

[Highest aggregate, outstanding principal balance as of Date of Second
Substitution or Repurchase:

[(2)

$

                                                   

 

Highest aggregate, outstanding principal balance as of Date of Third
Substitution or Repurchase:

(3)

$                                                      ]

 

(g)

Item 1(e)(1)[(2) or (3)] divided by Item 1(f)(1)[(2) or (3)]

(=Percentage of Borrower’s Portfolio Loans and

Purchased Participations that have been substituted

pursuant to Section 2.19(b) of the Loan Agreement

or repurchased pursuant to Section 2.19(c) of

the Loan Agreement during the twelve- month period

(or such lesser number of months that shall have

elapsed since the Closing Date) preceding each such

date of substitution or repurchase of such Portfolio

Loans or Purchased Participations):

 

First Substitution or Repurchase:

(1)

$

                                                  

 

[Second Substitution or Repurchase:

[(2)

$

                                                   

 

Third Substitution or Repurchase:

(3)

$                                                      ]

 

(i)   The Percentage of Borrower’s Portfolio Loans and Purchased Participations
that have been substituted pursuant to Section 2.19(b) of the Loan Agreement or
repurchased pursuant to Section 2.19(c) of the Loan Agreement during the
twelve-month period (or such lesser number of months that shall have elapsed
since the Closing Date) ending on the date of each such substitution or
repurchase, [is/is not] less than or equal to ten percent (10.0%) of the highest
aggregate, outstanding principal balance of Borrower’s Portfolio Loans and
Purchased Participations during such period, the maximum percentage permitted to
be maintained by Borrower pursuant to Section 2.19(d)(ii) of the Loan Agreement.

--------------------------------------------------------------------------------

 

2.

Borrower’s Maximum Defaulted Loans.

 

(a)

   The number of Defaulted Loans substituted

 

 

   or repurchased pursuant to Section 2.19 of the

 

 

   Loan Agreement, during the twelve-month

 

 

   period (or such lesser number of months that

 

 

   shall have elapsed since the Closing Date)

 

 

     ending on the Date:

                                                   

 

 

 

 

(b)

    The number of Defaulted Loans in the

 

 

    Loan Portfolio, as of the Date:

                                                  

 

 

(c)   There [are/are not] at least two (2) Defaulted Loans in the Loan Portfolio
or, in the event that any Defaulted Loan has been substituted or repurchased
pursuant to Section 2.19 of the Loan Agreement during the twelve-month period
(or such lesser number of months that shall have elapsed since the Closing Date)
ending on the Date, there [is/is not] at least one (1) Defaulted Loan in the
Loan Portfolio.

If there are at least two (2) Defaulted Loans in the Loan Portfolio on the Date,
or, in the event that any Defaulted Loan has been substituted or repurchased
pursuant to Section 2.19 of the Loan Agreement during the twelve-month period
(or such lesser number of months that shall have elapsed since the Closing Date)
ending on the Date, there is at least one (1) Defaulted Loan in the Loan
Portfolio on the Date:

 

(d)

  The aggregate, unpaid principal balance of

 

 

  all Defaulted Loans (after taking into account

 

 

  the substitution or sale of any Portfolio Loans

 

 

  or Purchased Participations pursuant to

 

 

  Sections 2.19(a), (b) and (c) of the

 

 

  Loan Agreement) as of the Date:

$

                                                   

 

 

 

 

(e)

  The aggregate, unpaid balance of all

 

 

  Portfolio Loans and Purchased Participations

 

 

   as of the Date:

$

                                                  

 

 

 

 

(f)

  Item 2(d) divided by Item 2(e)

 

 

  (=Percentage of Borrower’s Portfolio

 

 

  Loans and Purchased Participations

 

 

   that are Defaulted Loans as of the Date):

 

                                                  

 

 

(g)   The Percentage of Borrower’s Portfolio Loans and Purchased Participations
that are Defaulted Loans as of the Date [is/is not] less than or equal to ten
percent (10.0%) of all Portfolio Loans and Purchased Participations as of the
Date, the maximum percentage permitted to be maintained by Borrower pursuant to
Section 2.19(e) of the Loan Agreement.

3.

Borrower’s Maximum Charge-Offs.

 

(a)

   Portfolio Loans or Purchased Participations

 

 

   in the Loan Portfolio on the Date with respect

 

 

    to which there has been a Charge-Off:

 

                                                  

 

--------------------------------------------------------------------------------

 

If there are at least two (2) Portfolio Loans or Purchased Participations in the
Loan Portfolio on the Date with respect to which there has been a Charge-Off:

 

(b)

  The aggregate amount of Charge-Offs

 

 

  in respect of all Portfolio Loans and

 

 

  Purchased Participations originated or

 

 

  acquired by Borrower on or after the

 

 

  Closing Date and owned by Borrower

 

 

   as of the Date:

$

                                                   

 

 

 

 

(c)

  The aggregate principal amount

 

 

  advanced by Borrower with respect

 

 

  to all Portfolio Loans and Purchased

 

 

  Participations, during the twelve-month

 

 

  period ending on the Date:

$

                                                  

 

 

 

 

(d)

  Item 3(b) divided by Item 3(c)

 

 

  (=Percentage of Charge-Offs as of the Date):

 

                                                  

 

 

(d)   The Percentage of Charge-Offs as of the Date [is/is not] less than or
equal to five percent (5.0%) of the aggregate principal amount advanced with
respect to all Portfolio Loans and Purchased Participations for the twelve month
period ending on the Date, as required by Section 2.19(f) of the Loan Agreement.

--------------------------------------------------------------------------------

 

4.

Borrower’s Minimum Tangible Net Worth.

 

(a)

   (i)

Borrower’s total members’ or partners’

 

 

 

equity as of the Date:

$

                                                   

 

 

 

 

 

 

   (ii)

Principal amount of all Indebtedness

 

 

 

and Disqualified Equity Interests

 

 

 

of Borrower that have been contractually

 

 

 

subordinated in right of payment to

 

 

 

the payment of the Obligations as of the Date:

$

                                                  

 

 

 

 

 

 

   (iii)

That portion of the book value of all of Borrower’s

 

 

 

and its Subsidiaries’ assets that would be treated

 

 

 

as intangibles under GAAP as of the Date:

$

                                                  

 

 

 

 

 

 

   (iv)

Aggregate amounts due to Borrower or any

 

 

 

of its Subsidiaries from their

 

 

 

Affiliates as of the Date:

$

                                                  

 

 

 

 

 

 

   (v)

Borrower’s unrealized gains or

 

 

 

appreciation from Investments

 

 

 

or equity securities, in each instance

 

 

 

as determined on a consolidated basis

 

 

 

in accordance with GAAP as of the Date:

$

                                                  

 

 

 

 

 

 

   (vi)

Item 4(e)(i) plus Item 4(e)(ii):

$

                                                  

 

 

 

 

 

 

  (vii)

Item 4(e)(iii) plus Item 4(e)(iv) plus

 

 

 

Item 4(e)(v):

$

                                                  

 

 

 

 

 

 

 (viii)

Item 4(e)(vi) minus Item 4(e)(vii)

 

 

 

(=Borrower’s Tangible Net Worth)

 

 

 

as of the Date:

$

                                                  

 

 

 

 

 

 

   (ix)

The aggregate Advances made by

 

 

 

the Lenders against Borrower’s two

 

 

 

largest Eligible Portfolio Loans, as of the Date:

$

                                                  

 

 

(b)   Borrower’s Tangible Net Worth as of the Date [is/is not] greater than or
equal to the greater of (i) $20,000,000, and (ii) Item 4(a)(ix), as required to
be in compliance with Section 6.1(q) of the Loan Agreement.

--------------------------------------------------------------------------------

 

5.

Borrower’s Minimum Interest Coverage Ratio.

 

 

(a)

  Borrower’s and its Subsidiaries’

 

 

 

  consolidated net earnings (or loss),

 

 

 

  minus extraordinary gains,

 

 

 

  plus the aggregate of the interest

 

 

 

  expense and fees paid by Borrower

 

 

 

  to the Lender Group for such period,

 

 

 

  plus income taxes, plus depreciation

 

 

 

  and amortization for such period,

 

 

 

  in each case, as determined in

 

 

 

  accordance with GAAP, for the

 

 

 

  three-month period ending on

 

 

 

  the Date is:

$

                                                  

 

 

 

 

 

 

(b)

  the aggregate of the interest expense

 

 

 

  and fees paid by Borrower to the Lender Group

 

 

 

  for such period, as determined in

 

 

 

  accordance with GAAP:

$

                                                  

 

 

 

 

 

 

(c)

  Item 5(a) divided by Item 5(b)

 

 

 

  (=Interest Coverage Ratio) as of the Date:

 

 

(d)   Borrower’s Interest Coverage Ratio on the Date [is/is not] greater than or
equal to 1.25 to 1.0, the minimum Interest Coverage Ratio permitted to be
maintained by Borrower pursuant to Section 6.1(r) of the Loan Agreement.

6.

Borrower’s Minimum Excess Availability.

 

(a)

  Amount that Borrower is entitled to

 

 

  borrow as Advances under Section 2.1(b) of

 

 

  the Loan Agreement (after giving effect to

 

 

  the then-outstanding Revolver Usage)

 

 

  as of the Date:

$

                                                  

 

 

 

 

(b)

  Minimum Excess Availability as of the Date:

$2,000,000.

 

(c)   Borrower’s Availability on the Date [is/is not] greater than or equal to
$2,000,000, as required pursuant to Section 6.1(s) of the Loan Agreement.

 

 

 

--------------------------------------------------------------------------------

 

Third Revised Schedule C-1

Commitments

 

Lender

Total Commitment

Wells Fargo Bank, National Association

 

$100,000,000.00

Citizens Business Capital

$35,000,000.00

Fifth Third Bank

$30,000,000.00

 

 

 

 

All Lenders

$165,000,000.00

 